UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7603



STEPHEN T. JONES,

                                             Plaintiff - Appellant,

          versus


LIEUTENANT ELLINGTON; J. B. BROWN, Sergeant;
RANDY RAY, Captain; CATHY COWANS, Sergeant;
CORRECTIONAL OFFICER MAVERICK; JIM JONES,
Correctional Officer; CORRECTIONAL OFFICER
JUWAN; PAT ORSBAN, Nurse; DEFENDANT CLARANCE;
SERGEANT RAY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-95-192-1-MU)


Submitted:   February 25, 1999             Decided:   March 12, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen T. Jones, Appellant Pro Se. Stephen Thompson Boone, BUN-
COMBE COUNTY SHERIFF’S DEPARTMENT, Asheville, North Carolina;
Elizabeth Ellen McConnell, ROBERTS & STEVENS, P.A., Asheville,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stephen T. Jones appeals from the district court’s order deny-

ing his motion to (1) reinstate certain of his dismissed claims and

(2) strike one of the Defendants’ notice of his intent to file a

motion for summary judgment.   We dismiss the appeal for lack of

jurisdiction because the order is not appealable.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).      The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We therefore grant the Appellees’ motion to dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                                2